Allow me first, Sir, to congratulate you on your well-deserved election as President of the forty-first session of the General Assembly. My delegation is confident that, as was the case during the fourteenth special session of this body, you and your colleagues on the General Committee will guide our deliberations during this session of the Assembly to a successful conclusion.
We are also delighted to see the Secretary-General back at the helm of our Organization in better health and ready to guide the multifaceted work of the Organization. We wish him continued good health, particularly at this time when our Organization is undergoing an acute political and financial crisis such as it has not experienced since its inception 41 years ago.
Last year we commemorated the fortieth anniversary of the United Nations, and all Member States - big and small, rich and poor - reaffirmed their support for a stronger and better United Nations based on sovereign equality, mutual respect, human dignity and non-interference in the internal affairs of States. Many leaders also expressed their concern at the escalation of the arms race, the increasing number of regional conflicts, the increasing use of threats by some Powers throughout the united Nations system, the deterioration of the world economic situation, the advance of an anti-internationalist climate and attacks on multilateralism in international economic relations, the problem of rapidly mounting debts and inequity in the international monetary system, the violation of basic human rights and the continued existence of colonialism, oppression and exploitation, to mention only a few of today's problems.
Regrettably, all those concerns are still valid today as they were last year. In fact, the grounds for those concerns are getting stronger every month that Passes. Indeed, there is now a very ominous cloud hanging over multilateralism, international economic co-operation and world peace and security.
One of the explosive issues threatening our Organization's integrity today is the continued practice of the obnoxious policy of apartheid in South Africa, a political system which has been condemned by the international community as a crime against humanity, an affront to universal conscience, and the root cause of the political instability in southern Africa.
The sufferings of the majority of black South Africans under the repressive Pretoria regime has been no less dehumanizing than its predecessor, Nazism - a system still admired and emulated by the architects of apartheid. The black people of South Africa over the years have been subjected to brutal exploitation, dehumanization, arbitrary arrests, detention, torture and killing. These oppressive policies have become much worse during the past two years as a result of the nation-wide uprisings by the black South Africans against the draconian laws of the Pretoria regime.
The accession to independence by Angola and Mozambique shattered the Pretoria
regime's myth of the perpetual existence of a buffer zone between its borders and the black-ruled independent African States. The Soweto uprisings of 1976 and the national uprising of June 1984 were a clear signal to the world from the black people of South Africa of their determination to overthrow the repugnant and abhorrent apartheid regime.
All those developments provided the Pretoria racist regime with an excuse to mount a sustained destabilization campaign against neighboring independent African
States which has cost those countries billions of United States dollars, apart from the loss of thousands of innocent lives.
Over the past two years more than 2,000 black South Africans have lost their lives at the hands of the ruthless and bloodthirsty Pretoria racist regime for the sake of their freedom, and the declaration of any number of states of emergency or siege by the regime will never stem this uprising by the majority of South Africans. Thousands will continue to die every year until apartheid is dismantled. It is now an internationally acknowledged fact that negotiations with the apartheid regime will not end the policy of apartheid. That has always been our belief, and it was recently reaffirmed by the Commonwealth Eminent Persons Group, which unequivocally concluded that the apartheid regime was not ready for any internal dialog that could lead to a peaceful settlement of the political problem in South Africa. The subsequent utter failure of the British Foreign Secretary's mission to South Africa also confirmed that fact.
As many representatives who have spoken before me at this session, including those from African front-line States, have exhaustively detailed the intransigence, crimes and sins of the South African apartheid regime - which have also been very adequately covered by both the current Chairman of the Organization of African Unity (OAU), President Denis Sassou Nguesso of the Congo, and the current Chairman of the Non-Aligned Movement, Prime Minister Robert Mugabe of Zimbabwe - and in the interest of economy, my delegation will not repeat what has already been very competently presented during this general debate. This is the more necessary ii view of the fact that my Government participated fully in the recent International Conference on Sanctions against Racist South Africa, the subsequent Vienna International Conference on the Immediate Independence of Namibia, the most recent
Summit of the Organization of African unity, the Eighth Summit of the Non-Aligned Movement in Harare last month, and the fourteenth special session of the United Nations General Assembly on the question of Namibia which preceded this general debate, at all of which the question of the apartheid, racist regime of South Africa featured very prominently. However, in lieu of that, my delegation would like to reaffirm once more its firm and continued support for all past resolutions of the United Nations General Assembly, the Organization of African unity, the Non-Aligned Movement, and all the international conferences and seminars recently held on the racist regime of South Africa which form a very adequate basis for concerted international action against the South African apartheid regime.
I come now to what form this concerted international peaceful action against the apartheid regime of South Africa should take. Very briefly, from the resolutions and recommendations of the Organization of African Unity, the recent Harare Summit of the Non-Aligned Movement, the Paris International Conference on Sanctions against Racist South Africa and other recent relevant international seminars, my delegation very strongly believes that the early imposition of comprehensive mandatory sanctions against South Africa under Chapter VII of the United Nations Charter is the only effective peaceful and concerted action left for the international community to take. It is the sincere hope of my delegation that the United Nations Security Council will, in the near future, take a decision to this end, given the recent and growing world-wide demands for sanctions against racist South Africa.
As the liberation struggle will have to continue in South Africa even after sanctions have been applied against the apartheid regime of South Africa, we very strongly appeal to all United Nations States Members, individually and collectively,
to increase their moral, political, diplomatic and material support to the national liberation movements of southern Africa. Equally important, we appeal to the international community as a whole to increase significantly its moral, economic, diplomatic and military support to the front-line States and to the member States of the Southern African Development Co-ordination Conference (SADCC) which are already suffering from the destabilizing effects of the Pretoria regime.
It was only three weeks ago that our Foreign Minister addressed the special session of the United Nations General Assembly on the question of Namibia and, obviously, my Government's views could not have changed within such a short period. However, in view of the importance that we place on the independence of Namibia, I shall briefly reiterate some of the points our Foreign Minister made at that special session.
For 20 years new the South African apartheid regime has continued to occupy the Territory of Namibia illegally and in defiance of all relevant United Nations resolutions, including Security Council resolution 435 (1978). The apartheid regime was recently encouraged in this defiance and intransigence by the policy of so-called constructive engagement of the present Administration of the United States of America, the linking of Namibia's independence to the withdrawal of Cuban troops from Angola, and the overt provision of arms and Stinger missiles to the criminal Savimbi bandits fighting the legitimate Government of Angola. Those actions by the Administration of the United States of America have rightly been condemned by the OAU Summit, the recent Summit of the Non-Aligned Movement in Harare, the International Conference on the Immediate Independence of Namibia and other recent international seminars and forums. Here, my delegation would like to
reaffirm the right of the Government of Angola to retain Cuban troops on its soil
as long as it continues to be threatened by the presence of troops of the apartheid
regime, in both Angola and Namibia.
The situation in Namibia has been deteriorating day after day and, as our
Foreign Minister stated at the special session on the question of Namibia:
"The racist regime, not being sure of its own very survival in South Africa,
is trying to cling on to Namibia either to use it ultimately as a buffer
against what it alleges to be an onslaught from its neighboring ... African
States, or, at the appropriate time, to use Namibia in its bargaining and
negotiating scheme for the perpetuation of apartheid in southern Africa.
But even in Namibia - a Territory which, legally speaking, is still under the mandate of the United Nations - the obnoxious policy of apartheid is being applied by the South African regime through its puppet Multi-Party Conference. There is thus an urgent need for the United Nations to act very quickly to end South Africa's 20 years of procrastination before it is too late.
Foremost among the actions that should be taken by the United Nations is the implementation of Security Council resolution 435 (1978), without any delay or pre-conditions. In that connection we reiterate our sympathy with the Secretary-General who, in his attempts to bring about the implementation of the United Nations plan for the independence of Namibia, has encountered many obstructions and set-backs deliberately effected with the collaboration of South Africa's "allies" and supporters. We reaffirm our confidence in and support for the Secretary-General in his endeavors to implement without delay Security Council resolution 435 (1978) for the independence of Namibia.
But as the defiance and intransigence of the South African regime is not likely to end quickly, the Security Council should be requested to impose comprehensive mandatory sanctions against racist South Africa under Chapter VII of the United Nations Charter, to complement measures that have already been taken by Governments, organizations, the public, and individuals in various countries. All those measures are necessary to isolate the apartheid regime and force it to accept a settlement of the question of Namibia and peaceful change in South Africa itself in the interest of all its inhabitants.
In that connection we reiterate our appreciation of the measures already taken by a number of Western Governments to isolate South Africa and force that country's Government to dismantle apartheid. We also note with appreciation the efforts of a growing number of non-governmental organizations, universities and individuals to
exert pressure on their respective Governments to reduce their opposition to the imposition of mandatory sanctions against South Africa. In this regard, we very sincerely thank the people of the united States, who through their representatives in the United States Congress were able last week to force the United States Administration to move further in the right direction.
It is regrettable that the question of Western Sahara has thus far remained unresolved. We support and reaffirm the validity of the struggle of the Sahraoui people for the right of self-determination, freedom and national independence. Regrettably, one party to the conflict has stubbornly and illogically continued to obstruct the implementation of the relevant resolutions of the Organization of African Unity (OAU) and the United Nations, which provide a constructive peace plan for ending the conflict in keeping with General Assembly resolution 1514 (XV) of 1960 on the self-determination of Territories under foreign domination.
We have noted with satisfaction the mediation efforts being pursued by the Secretary-General of the united Nations and by the Chairman of the OAU with a view to resolving the conflict in accordance with the peace plan of the OAU and the United Nations. In this connection, we urge the parties to the conflict, and in particular Morocco, to co-operate and provide the necessary conditions that would
soon lead to a peaceful resolution of the conflict.
Another subject of concern to my delegation is the future of the Comorian island of Mayotte. The Charter of our Organization is unequivocal about the inviolability of the territorial integrity of Member States. We thus urge the speedy conclusion of the ongoing bilateral negotiations between Prance and the
Comoros on the restoration of the island of Mayotte as an integral part of the
The relevant OAU and United Nations territory of the Comoros, in accordance with the relevant: OAU
resolutions .
The continued denial of the Palestinian people's inalienable right of self-determination, including its right to establish an independent State of its own, remains the root cause of the endless violence and instability in the Middle East. Israel's refusal to withdraw from all the Arab territories occupied since 1967, its continued aggression against its neighbors, and, in particular, the displacement, arrests, torture and killing of Palestinians and the perpetual violation of Lebanese territory will never lead to peace in the Middle East. We are of the view that a solution to the Middle East problem can lie only in the self-determination of the Palestinian people under the leadership of the Palestine Liberation Organization. In addition, we reiterate our appeal to Israel to stop its illegal policy of establishing settlements in the occupied Arab territories. We support the early convening of an international conference on the Middle East with the participation of all parties to the conflict with a view to finding a just and lasting solution to the Middle East problem.
The Iran-Iraq war, now in its seventh year, has so far taken a very heavy toll in terms of human life and property in those two non-aligned developing countries. My Government has actively supported and encouraged the various mediation efforts of the United Nations, the Movement of Non-Aligned Countries and the Organization of the Islamic Conference and other efforts by individual countries to find a solution to the conflict. In that regard, we once again urge both Iran and Iraq to heed the numerous appeals for a peaceful settlement of the conflict with a view to its early termination.
The question of Cyprus continues to be of great concern to all of us. The inter-communal differences in that country, exacerbated by foreign involvement, have compounded the problem. We regret the action of the Turkish Cypriots to declare unilateral independence contrary to the spirit of the negotiations taking place in the context of the good offices of the Secretary-General, who over the years has tried his best to search for a solution to the problem. We renew once again our appeal to Turkey and to Greece to exercise restraint and help promote dialog among the Cypriot people with a view to finding durable peace in that troubled country, we commend the Secretary-General for his efforts and request him to continue his mediation efforts until a satisfactory solution is found.
The situation in Central America, in our view, has taken a dangerous turn. The threat and use of force against the sovereignty and territorial integrity of Nicaragua continue unabated. The outside interference in the internal affairs of Nicaragua aimed at overthrowing the legitimate Government of that country has further compounded the problem. We urge the United States Administration to respect the recent judgment of the International Court of Justice on this issue, in accordance with the Charter of the United Nations. We also call on the parties concerned to support the Contadora process, which provides a viable formula for the restoration of peace and security in the region.
As regards the problem of the Korean peninsula, we support the efforts of the Korean people to achieve the reunification of their country by peaceful means. We therefore urge the two parts of Korea to continue to engage in a constructive dialog that can lead to a just and lasting solution. In addition, we appeal for the speedy removal from the peninsula of all foreign troops, the continued presence of which would be prejudicial to the success of that dialog. However, Tanzania will never support the separate admission of the two Koreas to membership of the United Nations.
In Afghanistan, we support all efforts that could lead to a peaceful solution to the problem. We remain convinced that it is high time a solution was found so as to end the suffering of innocent people, hundreds of thousands of whom have been fleeing their mother country as refugees. In this regard, we again commend the mediation efforts of the Secretary-General and urge all the parties concerned to continue to give him all the co-operation he needs. Finally, Tanzania reaffirms the principle of respect for the territorial integrity of Afghanistan, from which foreign troops should be withdrawn without further delay.
Concerning Kampuchea, my delegation is concerned that for eight years in succession the General Assembly has discussed this issue, which is still a source of conflict in South-East Asia. We strongly urge all the parties concerned to do their level best to contribute to the speedy implementation of the relevant United Nations resolutions on Kampuchea in the interest of peace and stability in the South-East Asian and Pacific regions and in accordance with the Charter of the United Nations. My delegation, however, reserves the right to revert to this issue when the item entitled "The situation in Kampuchea" comes up for consideration in the plenary meeting at this session.
On the question of the Falkland Islands (Malvinas), my delegation urges the
two parties to the dispute to resume negotiations soon in order to find a peaceful
solution to the sovereignty issue in accordance with the relevant General Assembly resolutions.
We reiterate that Tanzania, like many other developed and developing countries, deeply regrets that the arms race continues, while millions of people are starving and undernourished. We are opposed to the arms race, whose effects are devastating. We have noted, however, with satisfaction the resumption of the arms reduction talks between the United States and the Soviet Union. We are also encouraged by the recent decision of General Secretary Gorbachev and President Reagan to hold another round of discussions aimed at limiting the conventional, strategic and nuclear arms race and halting nuclear-weapon testing. We commend the Soviet Union's continued unilateral moratorium and call upon the United States to take similar action so as to create the conditions for a comprehensive test ban treaty and an eventual nuclear arms reduction and nuclear freeze.
We also remain convinced that peace and security are the prerogative of every State, for nuclear war threatens their survival. Thus we all have the right to demand cessation of the development of all nuclear weapons.
My country, which is. one of the participants in the five-continent peace initiative, reiterates the importance of confidence-building measures between the super-Powers and the creation of an atmosphere favorable to the application of verification measures as a necessary prerequisite for a comprehensive test ban treaty. These measures are necessary if the nuclearization of outer space is to be avoided, We earnestly appeal to the super-Powers to take the steps necessary to lead to the eventual abolition of nuclear weapons and the release of the resources
now used for developing them to be used for peaceful purposes, including the development of the developing countries.
The world economic environment remains hostile for most of the developing countries, particularly the least developed countries, 26 of which are in sub-Saharan Africa. The result has been a serious setback to development in most developing countries caused by the poor growth performance of the developed market economy countries during the 1980s. Although the recent fall in interest rates has resulted in savings to developing countries of about $US 13 billion on debt servicing, those countries lost over $US 50 billion in 1985 through deterioration in their terms of trade, deceleration of export volume growth and the drop in earnings on official reserves. The sharp decrease in the flow of new bank lending and official development assistance to developing countries has caused their plight to worsen further and many of them have experienced negative economic growth, with the attendant lowering of the standard of living of their populations. In the case of sub-Saharan Africa, the problem has been compounded by the recent drought and famine, and other man—made and natural disasters. The existing heavy debt service burden on African and other developing countries, has thus to be viewed in this context.
Where do we go from here? It is obvious to my delegation that until the international community indeed recognizes the economic interdependence of developed and developing countries, until the international community fully recognizes that developing countries will be unable to pay their debts unless sufficient resources are available to them for growth and development from the international banking system, international multilateral financial institutions and official sources -that is, official development assistance, until the international community puts in place for developing countries adjustment conditions that promote growth and
development, and until developing countries cease being net exporters of capital to developed countries, growth and development in developing countries will not be feasible and the debt crisis will remain a time bomb threatening the international community indefinitely.
Thus, as long as the inequitable terms of trade, protectionism, high interest rates and lack of sufficient resources for growth and development in developing countries continue, the global economic environment will remain hostile to developing countries. It is against this background that my delegation is expressing its profound satisfaction at the fact that the General Assembly finally agreed to include in the agenda for this session the item entitled "Launching of global negotiations", which first appeared on its agenda at the thirty-fourth session, in 1979. As global negotiations involve the open and thorough discussion of the interrelated problems of money, finance, debt, trade and developments in the world economy, my delegation firmly believes that the inclusion of this item in this year's agenda is a logical follow-up to General Assembly resolutions 3201 (s-VI) and 3202 (S-VI) and its Declaration and Program of Action on the Establishment of a New International Economic Order, of May 1974. Had the General Assembly decided to exclude this agenda item it would, in fact, have taken a retrograde step which would have openly allowed the law of the jungle on the international economic scene. This would have been the death knell of international economic co-operation for development, with all its frightening consequences.
Let me now turn to the recent thirteenth special session of the General Assembly, on the critical economic situation in Africa. The special session on Africa was a special event in African economic history, and the adoption by consensus of the United Nations Program of Action for African Economic Recovery
and Development 1986-1990 was indeed an encouragement to the African people. My delegation would like to reiterate its gratitude to all Governments international and non-governmental organizations that contributed to its success. It is our sincere hope that they will also participate actively in the implementation of the Program.
At the special session, African nations clearly elaborated their economic problems and suggested solutions to those problems. The international community has been adequately sensitized to the urgent African needs, and Africa now awaits assistance from the international community to complement its own efforts. There have been questions about whether the special session of the General Assembly on Africa was a success or a failure. The adoption of a consensus resolution on the critical economic situation in Africa was, in itself, a positive and significant outcome of the special session. However, the realization of the success of the special session is yet to be seen, since it all depends upon how the international community as a whole will implement the United Nations Program of Action for African Economic Recovery and Development 1986-1990. Thus, Africa is awaiting the timely response of the international community concerning the resources needed to complement its own efforts in its economic recovery Program. In view of that, we warmly welcome the Secretary-General's recent decision to establish a United Nations Steering Committee on the implementation of the United Nations Program of Action for African Economic Recovery and Development 1986-1990. The establishment of that Steering Committee to co-ordinate action in the United Nations system in the implementation of the Program should enjoy support by the whole international community.
Before concluding my remarks on the African economic situation, I should like to remind Member States that 26 of the 37 least developed countries are in Africa. The effective implementation of the New Substantial Program of Action for the Least Developed Countries for the 1980s, approved' by consensus by the international community in Paris in 1981, thus has special importance for Africa. Quite often, that fact is forgotten by the international community when difficult economic adjustment conditions are thrust upon many sub-Saharan African countries that are least developed. My delegation very sincerely hopes that that fact will be borne in mind in the implementation of the African Priority Program for Economic Recovery, 1986-1990.
Just a brief word on the question of refugees: my country, like many other African countries, has in the recent past received thousands of refugees from
neighboring States. Tanzania is a signatory to the 1967 Protocol to the 1951 Geneva Convention relating to the Status of Refugees and has, over the years, in spite of its poor economy, extended hospitality to refugees and continues to do so. we thus attach great importance to the well-being of refugees in general, and that is why we recently granted Tanzanian citizenship to over 30,000 refugees in Tanzania. However, in addition to the support promised to African countries at both the first and the second international Conferences on Assistance to Refugees in Africa, we urge the international community to reach an early satisfactory decision on the burning question of military attacks on refugee camps, which has remained pending for over three years now. My delegation will be addressing this issue again in the relevant main Committee at the current session of the Assembly.
Over the past few years the united Nations has been going through an acute financial crisis, mainly as a result of the withholding of assessed contributions by some Member States. The motivation behind that non-payment of assessed contributions by many of the more affluent Member States is political, and its solution is, of necessity, political. While my delegation warmly welcomes the various measures recommended by both the former Presidents of the General Assembly and the Asian-African Legal Consultative Committee aimed at the rationalization of the efficiency of General Assembly sessions, we urge that those recommendations should new be formally considered by the General Assembly at this session instead of being informally recommended by the management for use during this session of the General Assembly without any legal authority. My delegation will be ready to participate positively in that exercise, particularly when the relevant agenda item comes up later on in the Assembly.
Finally, I should like to comment briefly on the report of the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. My delegation congratulates the Group of 18 for managing to submit a report to this session of the General Assembly, given the time constraints under which the Group had to work. Since the bulk of the Group's recommendations are not specific, my delegation trusts that enough time will be allotted for a thorough examination of the report by the General Assembly in plenary and in the Fifth Committee so that in accepting any of the recommendations Member States will know exactly what they are accepting. I should emphasize that, although fully in favor of reform, Tanzania strongly believes that measures for reform must not be imposed on the United Nations and that proposals for reform must be discussed thoroughly and that agreement must not be reached under duress. My delegation notes that, contrary to the impression now being created, there was no consensus or evident agreement in the Group of 18 on matters related to the vital subject of planning, programming and budgeting in the United Nations. My delegation will give its views on that important subject when the Group's report is examined in detail. Meanwhile, I should like to state that Tanzania will very strongly oppose any proposals to establish mechanisms, no matter what they are called, that will infringe the principle of the sovereign equality of Member States under the United Nations Charter, alter the power and prerogatives of the main organs of the United Nations and impair the prerogatives of the Secretary-General as chief administrative officer of the Organization.
